              IN THE UNITED STATES DISTRICT COURT
         FOR THE WESTERN DISTRICT OF NORTH CAROLINA
                       ASHEVILLE DIVISION
            CRIMINAL CASE NO. 1:19-cr-00020-MR-WCM


UNITED STATES OF AMERICA,       )
                                )
                   Plaintiff,   )
                                )
              vs.               )                     ORDER
                                )
EVAN RAINES JOHNSON,            )
                                )
                   Defendant.   )
_______________________________ )

      THIS MATTER is before the Court on the Defendant’s Motion to Seal

[Doc. 43].

      The Defendant, through counsel, moves the Court for leave to file the

Reports prepared by Shaaron Boyles, MSW, LCSW, and Dr. John Warren,

Ph.D., [Docs. 40-1, 40-2, 40-3] under seal in this case. For grounds, counsel

states that the reports contain confidential mental health information that is

normally protected by the Health Insurance Portability and Accountability Act

(HIPAA). [Doc. 43]. Counsel also clarifies that the Defendant’s Sentencing

Memorandum and remaining exhibits thereto [Docs. 40, 40-4, 40-5, 40-6, 40-

7, 40-8, 40-9, 40-10, 40-11, 40-12, 40-13, 40-14] were erroneously filed

under seal instead of on the public docket. [Id.].
     Before sealing a court document, the Court must “(1) provide public

notice of the request to seal and allow interested parties a reasonable

opportunity to object, (2) consider less drastic alternatives to sealing the

documents, and (3) provide specific reasons and factual findings supporting

its decision to seal the documents and for rejecting the alternatives.”

Ashcraft v. Conoco, Inc., 218 F.3d 288, 302 (4th Cir. 2000). In the present

case, the public has been provided with adequate notice and an opportunity

to object to the Defendant’s motion. The Defendant filed his motion on

January 17, 2020, and it has been accessible to the public through the

Court’s electronic case filing system since that time. Further, the Defendant

has demonstrated that the reports contain sensitive information concerning

the Defendant and that the public’s right of access to such information is

substantially outweighed by the Defendant’s competing interest in protecting

the details of such information. See United States v. Harris, 890 F.3d 480,

492 (4th Cir. 2018). Finally, having considered less drastic alternatives to

sealing the documents, the Court concludes that sealing of the Reports is

necessary to protect the Defendant’s privacy interests.

     Upon review of the Defendant’s Reports, the Court finds that the

Reports contain case material and information of the nature that is ordinarily




                                      2
sealed and appropriate to be shielded from public access. See United States

v. Harris, 890 F.3d at 492.

      Accordingly, the Defendant’s Motion to Seal is granted, and counsel

shall be permitted to file the Reports prepared by Shaaron Boyles, MSW,

LCSW, and Dr. John Warren, Ph.D. [Docs. 40-1, 40-2, 40-3] under seal.

      IT IS, THEREFORE, ORDERED that the Defendant’s Motion to Seal

[Doc. 43] is GRANTED, and the Defendant’s Reports [Docs. 40-1, 40-2, 40-

3] shall be filed under seal and shall remain under seal until further Order of

the Court.

      IT IS FURTHER ORDERED that the Defendant’s Sentencing

Memorandum and remaining exhibits thereto [Docs. 40, 40-4, 40-5, 40-6, 40-

7, 40-8, 40-9, 40-10, 40-11, 40-12, 40-13, 40-14] shall be unsealed.

      IT IS SO ORDERED.
                                   Signed: January 22, 2020




                                        3
